12 A.3d 286 (2011)
Henry SOURBRINE, Petitioner
v.
Louis GIORLA, Superintendent of Philadelphia Prison System, Respondent.
No. 108 EM 2010.
Supreme Court of Pennsylvania.
January 5, 2011.

ORDER
PER CURIAM.
AND NOW, this 5th day of January, 2011, the Application for Leave to File Original Process, the Petition for Writ of Habeas Corpus, and the Application for an Immediate Hearing are DISMISSED. See Commonwealth v. Reid, 537 Pa. 167, 642 A.2d 453 (1994) (hybrid representation not permitted). The Prothonotary is directed to forward the filings to counsel of record.